Citation Nr: 0511705	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right hand.

2.  Entitlement to an initial compensable disability rating 
for a scar of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001, rating decision that denied 
entitlement to service connection for nerve damage to the 
right hand, and from a March 2002 decision by a decision 
review officer at the RO in Winston-Salem, North Carolina, 
which in pertinent part, granted service connection and 
assigned a noncompensable rating for a scar of the right 
hand, effective June 28, 2000, and continued the denial of 
service connection for nerve damage of the right hand.  A 
hearing was held before the decision review officer at the RO 
in December 2001.  

Additionally in the March 2002, decision, the RO denied 
entitlement to service connection for hypertension and heart 
damage.  In April 2002, the veteran expressed disagreement 
with the March 2002 decision.  The RO issued a statement of 
the case in May 2002.  In May 2003, the RO received the 
veteran's substantive appeal in which he indicated that he 
only sought to appeal the issues of entitlement to service 
connection for nerve damage of the right hand and entitlement 
to an initial compensable disability rating for a scar of the 
right hand.  These are the only issues that have been 
certified as being on appeal.  Therefore, the issues of 
entitlement to service connection for hypertension and heart 
damage are not currently before the Board.

In regards to the issues of entitlement to service connection 
for nerve damage of the right hand, the Board notes that it 
does not appear the veteran timely submitted a substantive 
appeal after the RO issued its May 2002 statement of the 
case.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Board may waive the timely filing of a 
substantive appeal, even if the veteran has not submitted a 
request for extension of the time period in which to file the 
substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); 
but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with the provisions of 38 C.F.R. § 
20.303 (2004)).  In accordance with the Court's holding in 
Beyrle, the Board waives the filing of a timely substantive 
appeal in this case, because the veteran was lead to believe 
that he had timely perfected his appeal by the certification 
of these issues as being on appeal.  

With regard to the scar claim, the substantive appeal was 
received within 60 days of the issuance of a supplemental 
statement of the case, which in turn was issued in response 
to evidence received within the appeal period.  Thus, the 
substantive appeal is timely with regard to that issue.  
VAOPGCPREC 9-97, 62 Fed. Reg. 15,567 (1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim for an initial 
compensable disability rating for a scar of the right hand, 
the Board notes that during the pendency of this appeal, 
regulatory changes amended the rating criteria for evaluating 
skin disorders.  See 67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).  This amendment was 
effective August 30, 2002.  Id.  There is no indication 
within the claims folder that the veteran has been provided 
with a copy of the revised rating criteria or that the RO has 
adjudicated the claim under those criteria.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(2003), 69 Fed. Reg. 25,179 (2004) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations cannot be applied.  On remand, 
the veteran should be provided with the amended regulations 
as well as scheduled for a VA examination to determine the 
current nature and severity of his service-connected right 
hand scar. 

In August 2001, the veteran applied for reconsideration of 
Social Security benefits.  During the veteran's December 2001 
hearing, he submitted evidence from the Social Security 
Administration (SSA) which noted that his claim for 
reconsideration of benefits was denied.  However, no 
supporting medical records pertinent to the claim accompanied 
the document.  It was noted in the denial letter that the 
Social Security Administration had considered evidence of 
numbness in the hands.  The file does not reflect that the 
veteran's records underlying the Social Security 
Administrations determination have been obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, under the circumstances of 
this case, VA will not be able to completely satisfy their 
duty to notify and assist the veteran in substantiating his 
claim until the Social Security Administration records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO or AMC should obtain from 
the Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  Then re-adjudicate the claims, and if 
they remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  In adjudicating the scar claim, 
consider the old and new rating criteria, 
and include the new criteria in the 
supplemental statement of the case, if 
the benefit is denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

